UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:…3235-0058 Expires:.…. May 31, 2012 Estimated average burden hours per response…….2.50 SECFILE NUMBER 001-15061 CUSIP NUMBER 048221105 (Check One):xForm 10-K¨Form 20-F¨Form 11-K¨ Form 10-Q¨Form N-SAR¨Form N-CSR For Period Ended: December 31, 2009 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Atlantic BancGroup, Inc. Full Name of Registrant N/A Former
